My understanding of the opinion of the majority in this case is that the same holds that the thirty acres of land (or the proceeds thereof) shall, in the future, be set over by the receiver, under order of the court, to any person (including appellants) who shall present the missing shares of stock, or who shall establish, in some appropriate manner, the loss or destruction of the certificate and his ownership thereof, and give such security as may be directed to protect the corporate estate from any claim on the part of any person subsequently presenting the certificate.
So understanding the opinion, I concur therein. *Page 538